Citation Nr: 0825156	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for multiple sclerosis 
(MS), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for migraine headaches 
as secondary to service-connected MS.  

3.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for bladder 
incontinence, currently evaluated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  The Board has 
jurisdiction in this case to remand these issues.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203;  see also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party at any stage in the proceedings, and, once 
apparent, must be adjudicated).   

The RO divided the veteran's claim into different components 
of MS based on her symptomatology.  In the veteran's notice 
of disagreement, she raised the issues of muscle spasms and 
fatigue as due to her service-connected MS.  The Board finds 
that the veteran attempted to appeal the rating of her MS as 
a whole, and not just individual symptoms of the MS.  This is 
clear based on the claim, the notice of disagreement, and the 
substantive appeal to the Board.

The Board, therefore, finds that upon remand the RO/AMC 
should evaluate all symptoms of the veteran's MS.  The issues 
on appeal have been characterized to show this.  

Since the muscle spasms and fatigue are contended to be 
manifestations of her service-connected MS, these issues 
should be addressed upon remand.

The Board defers consideration of the claims of service 
connection for dysthymia, migraine headaches and bladder 
incontinence as secondary to service-connected MS to avoid 
any potential prejudice to the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Successfully evaluating MS is highly complex in light of the 
fact that it can cause many problems in many parts of the 
body.  The Board notes that separate and distinct 
manifestations attributable to the same injury or disease are 
to be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).  In this case, the veteran's MS 
affects multiple different functions/body systems.  Thus, 
each affected extremity or function must be separately rated.

MS is rated under Diagnostic Code 8018, located in 38 C.F.R. 
§ 4.124a.  The minimum rating for this disorder is 30 
percent.  In order to warrant a rating in excess of 30 
percent, the disorder must be rated on its residuals.  With 
some exceptions, disability from neurological conditions and 
convulsive disorders and their residuals may be rated from 10 
to 100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Partial loss of use of one or 
more extremities from neurological lesions, such as those 
caused by MS, is rated by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.  See 38 
C.F.R. § 4.124a.

Service connection for the veteran is currently in effect for 
the following: MS, evaluated as 30 percent disabling; bladder 
incontinence, with manifestations of diminished bladder 
sensation, diminished sexual dysfunction and abdominal 
numbness due to MS, currently evaluated as 40 percent 
disabling; dysthymia due to MS, evaluated as 30 percent 
disabling; loss of sensory feeling in left leg due to MS, 
currently evaluated as zero percent disabling; and loss of 
sensory feeling in right leg due to MS, currently evaluated 
as zero percent disabling.

The veteran's most recent VA examinations for genitourinary 
problems and mental disorders were conducted in December 
2006.  The veteran also received 
VA examinations for the brain and spinal cord, genitourinary 
problems and peripheral nerves in April 2005.  A review of 
the veteran's private neurological medical records, dated in 
January 2007, show signal abnormalities seen in the left 
peri-trignoe deep white matter.  A review of the veteran's 
private medical records also shows complaints of fatigue and 
muscle spasms.  

In light of these documented complaints, the veteran's 
examinations no longer provide a clear picture of the 
severity of the veteran's service-connected MS.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information for evaluation purposes).  Therefore, the 
Board finds that a remand is warranted so that these 
manifestations of disability may be accurately rated.  

On remand, the RO/AMC should also take the opportunity to 
ensure that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have been 
satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC must provide notice as 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008)
and by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice 
should include the applicable rating 
criteria under the diagnostic codes 
applicable to rating the veteran's MS.

2.  The veteran should be evaluated by 
a general medical VA examination.  The 
claims folder should be made available 
the examiner in conjunction with the 
examination.  Review of the claims 
folder should be indicated in the 
examination reports.  Any indicated 
studies, to include neurological 
studies and MRIs, should be performed.  

The VA is attempting to determine the 
nature and extent of the veteran's MS, 
and how it affects her on a day-to-day 
basis.  

In this regard, the examiner is asked 
to list all the problems the veteran 
has with her MS. 

In listing each problem, the examiner 
is asked to describe how the problem 
influences her ability to function. 

Additionally, the examiners should 
determine whether the veteran's 
migraines are secondary to her muscle 
spasms.

3.  The appellant is advised that it is 
her responsibility to report for the 
scheduled examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the appellant does not report for 
a scheduled examination, documentation 
must be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After the above has been 
completed, and after any other 
development that is deemed 
appropriate, the RO/AMC must 
readjudicate the issues on appeal.  
Regardless of whether a rating in 
excess of 30 percent is assigned for 
MS, the RO/AMC must lay out the 
individual disability ratings that 
would be warranted by each symptom of 
the veteran's MS.  If not all the 
desired benefits are granted, a 
supplemental statement of the case 
should be furnished to the veteran and 
her representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




